Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

 Authorization for this examiner's amendment was given in an interview with Mr. David Longo on 03/01/2022.
 The application has been amended as follows:
1.-15. (Cancelled)
 16 (Currently Amended). An aerosol-generating device, comprising: a housing having a chamber configured to receive at least a portion of an aerosol-generating article; an inductor coil disposed around at least a portion of the chamber; a plurality of elongate susceptor elements projecting into the chamber and spaced apart from each other, the plurality of elongate susceptor elements each extending substantially parallel to a magnetic axis of the inductor coil; and a power supply and a controller connected to the inductor coil and configured to provide an alternating electric current to the inductor coil such that the inductor coil generates an alternating magnetic field to heat the plurality of elongate susceptor elements and thereby heat at least a portion of the aerosol-generating article received in the chamber, wherein the inductor coil is helical and has a non-circular cross-sectional shape so that the inductor coil is configured to concentrate the alternating magnetic field in a plurality of focus regions, and wherein each of the plurality of elongate susceptor elements is at least partially aligned with one of the plurality of focus regions.

18. (Previously Presented) The aerosol-generating device according to claim 16, wherein the plurality of elongate susceptor elements are each spaced apart from a longitudinal axis of the chamber.
19. (Previously Presented) The aerosol-generating device according to claim 18, wherein the plurality of elongate susceptor elements are equidistant from the longitudinal axis of the chamber.
 20. (Previously Presented) The aerosol-generating device according to claim 16, wherein the plurality of elongate susceptor elements comprises three or more elongate susceptor elements that are spaced apart in a first transverse direction of the chamber and in a second traverse direction of the chamber, which is perpendicular to the first transverse direction.
21. (Previously Presented) The aerosol-generating device according to claim 20, wherein each of the three or more elongate susceptor elements is disposed at a vertex of a regular polygon within the non-circular cross-sectional shape of the inductor coil
 22. The aerosol-generating device according to claim 16, wherein the inductor coil has a triangular cross-sectional shape, wherein the plurality of elongate susceptor elements comprises three elongate susceptor elements arranged in a triangle within and corresponding to the triangular cross-sectional shape of the inductor coil, and wherein each of the three elongate susceptor elements is disposed at a different vertex of the triangle and is at least partially aligned with one of the plurality of focus regions.

. 24. The aerosol-generating device according to claim 16, wherein the inductor coil has an elliptical cross-sectional shape, and wherein the plurality of elongate susceptor elements comprises two elongate susceptor elements each of which is at least partially aligned with one of the pluralities of focus regions.
 25. (Previously Presented) The aerosol-generating device according to claim 24, wherein each of the two elongate susceptor elements is disposed at a focus of the elliptical cross-sectional shape.
26. (Previously Presented) The aerosol-generating device according to claim 16, wherein each of the plurality of elongate susceptor elements comprises a tapered free end.
 27. (Previously Presented) The aerosol-generating device according to claim 16, wherein the plurality of elongate susceptor elements are removably attached to the housing.
 28. (Previously Presented) An aerosol-generating system, comprising: an aerosol-generating device according to claim 16; and an aerosol-generating article having an aerosol-forming substrate and being configured for use with the aerosol-generating device.

30. (Previously Presented) The aerosol-generating system according to claim 29, wherein the plurality of elongate susceptor elements are provided as part of the aerosol-generating article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831